Records — Five-Year Time Period — Micro-Filming The five-year provision of 74 O.S. 565 [74-565](1) (1961), does not apply to subsection 3 and after records have been micro-filmed as provided in 74 O.S. 565 [74-565](3) (1961), said records may be destroyed and need not be stored for a period of five-years.  The Attorney General has had under consideration your letter of April 2, 1968, wherein you ask: "Under the provisions of the Archives and Records Commission Act (74 O.S. 564 [74-564] (1961) et seq.) is the Department of Libraries required to keep State records for a period of five (5) years after they have been microfilmed as provided for in Section 565, subsection 3? "Does the five (5) year proviso in subsection 1 of Section 565 also apply to subsection 3 of Section 565?" 74 O.S. 565 [74-565] (1961), provides in part: ". . . Upon the filing of such application to dispose of state records the archives and records Commission shall have authority to authorize or direct the disposition of such records and archives by any one or more of the following methods: "1. By destruction; provided that no records and archives less than five (5) years old shall be destroyed.  "2. By transfer to the custody and control of the Oklahoma State Library and there retained. The State Librarian may, in his discretion, micro film such records and archives, especially if so doing would aid in the preservation of their contents.  "3. By transfer to the Oklahoma State Library with authorization to the State Librarian to micro-film said records and archives and upon the completion of this process to destroy said records and archives in accordance with the order of the Commission." It will be noted that according to Section 565, supra, records may be disposed of "by any one or more" of the three methods listed. It seems apparent from this language that the three methods listed therein are in the alternative.  Subsection 3 of Section 74 O.S. 565 [74-565], supra, provides for the disposition of records by transfer to the State Library with authorization to micro-film the records and then destroy the same. There is no requirement that records be stored for five years after they have been micro-filmed nor can such a requirement be logically implied from the statute.  It seems that the apparent intent of the Legislature was to provide for the simple destruction of some records over five years old while on the other hand some records are to be micro-filmed and then destroyed regardless of age.  It is fundamental that the intent of the Legislature as expressed in the plain language of a statute must be given effect. Oklahoma Alcoholic Beverage Control Board v. Central Liquor Co., Okl., 421 P.2d 244.  Therefore, it is the opinion of the Attorney General that the five year provision of 74 O.S. 565 [74-565] (1961), subsection 1, does not apply to subsection 3 and that after records have been micro-filmed as provided in 74 O.S. 565 [74-565] (1961), subsection 3, said records may be destroyed and need not be stored for a period of five years.  (Penn Lerblance)